Case: 11-14894    Date Filed: 09/14/2012   Page: 1 of 3

                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-14894
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 3:98-cr-00126-LC-MD-2


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

MICHAEL A. BLANKENSHIP,

                                                           Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                             (September 14, 2012)

Before MARCUS, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:

     Michael Blankenship, a federal prisoner proceeding pro se, appeals the
              Case: 11-14894     Date Filed: 09/14/2012    Page: 2 of 3

denial of his “Motion to Set-Aside Sentence and to Re-sentence.” In his motion in

district court, he raised challenges to his sentence (such as, whether certain

enhancements could apply); but he has raised entirely different arguments on

appeal, which instead challenge trial events and guilt (such as, insufficient

evidence).

      Although Blankenship now raises different issues on appeal, the district

court, by its denial, still entered an order fully resolving his “Motion to Set-Aside

Sentence and to Re-sentence”; and this order is final and appealable. We do have

jurisdiction to consider the appeal.

      This principle guides us in part: “a party seeking to raise a claim or issue on

appeal must plainly and prominently so indicate. Otherwise, the issue -- even if

properly preserved at trial -- will be considered abandoned.” United States v.

Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003).

      A review of the record and case history reveals that the district court could

not have considered Blankenship’s “Motion to Set-Aside” as a § 2255 motion

because he did not have the required permission to file a second or successive

motion. The district court’s authority to consider the motion was limited by 18

U.S.C. § 3582, and none of the exceptions under § 3582 applied to Blankenship’s

motion. Therefore, the district court did not err in denying the motion. Moreover,

                                          2
              Case: 11-14894     Date Filed: 09/14/2012   Page: 3 of 3

Blankenship has abandoned the arguments raised in his “Motion to Set-Aside,” as

he has not argued them on appeal. His arguments on appeal are completely apart

from the claims he argued in his motion before the district court.

      Based on a review of the record and the parties’ briefs, we affirm.

      AFFIRMED.




                                         3